Motion for stay granted on condition that defendants retain in New York all the books and records of the dissolved partnership now here situated, and that the sum of $33,626.20 now held in escrow for the benefit of the plaintiffs remain in the hands of the escrowees pending the hearing and determination of the aforesaid appeal; and on the further condition that the defendants procure the record on appeal and appellants’ points to be served and filed on or before August 12, 1958, with notice of argument for the September, 1958 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and McNally, JJ.